CHINA YIDA HOLDING, CO. 28/F Yifa Building No. 111 Wusi Road Fuzhou, Fujian, P. R. China, 350003 August 29, 2011 Via EDGAR Attn: Ms. Kathleen Krebs, Special Counsel U.S. Securities and Exchange Commission Washington, D.C. 20549-0302 Re: Request for Extension to File Response Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 16, 2011 and Documents Incorporated by Reference Form 10-Q for the Fiscal Quarter Ended March 31, 2011 Filed May 10, 2011 File No. 001-34567 Dear Ms. Krebs, We are in receipt of the comment letter issued by the United States Securities & Exchange Commission (the “Commission”) dated August 2, 2011 regarding the above referenced filings (the “Comment Letter”). Please accept this correspondence as a request for an extension of an additional seven (7) days to provide the Commission with our response to the Comment Letter. Accordingly, the Company will respond to the Commission’s comment letter, no later than Tuesday, September 6, 2011. Thank you for your attention to this matter. Sincerely, /s/ Minhua Chen China Yida Holding, Co. Name: Minhua Chen Title: ChiefExecutive Officer
